 In the Matter of THE DETROIT EDISON COMPANY,EMPLOYERandVERNERMARSHICK,PETITIONERandLOCAL 223, UTILITYWORKERSOF AMERICA,CIO, UNIONCase No. 7-RD-46.-Decided June 22,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held before Harold L. Hudson, hearing officer.The hearing offi-cer's ruling made at the hearing are free from prejudicial error andare hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to the three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in the case the Board finds :1.The Employer is engagedin commercewithin the meaning ofthe National Labor Relations Act.'2.The Petitioner is an employee of the Employer and alleges thatthe Unionis nolonger the representative, as defined in Section 9 (a)of the Act, of the employees designated in the petition.The Union is a labor organization recognized by the Employer asthe exclusive bargaining representative for the employees, amongothers, designated in the petition.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The Petitioner requests decertification for the employees of theproduction laboratory.These employeesare classifiedby the Em-ployer as coal analysts, and are hereafter referred to as such.The,Union opposes the petition upon the ground that it has bargainedeffectively for the coal analysts as part of the production unit since1The Employer is a New York corporation maintaining its officeand principal place ofbusinessinDetroit,MichiganIt purchases annually more than 2,000,000 tons of coalvalued in excess of$4,000,000 from points outside the State of MichiganUpon similarfacts the Board hasheretoforefound the Employer to be engaged in commerce within themeaning ofthe Act.SeeMatter ofDetroit Edison Company,74N. L. R. B. 1051.84 N. L. R. B., No. 58.477,r-853396-50-vol 84-34' 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD1946 and that they are an appropriate part of the production unit atthe Delray power plant.The Employer takes no position in thematter.In 1943, as the result of a consent election, the Union was certifiedas the bargaining representative of all employees of the' productiondepartment employed at the Employer's Delray power plant, inDetroit, Michigan, excluding, among others, employees of the produc-tion laboratory. In 1946, the Union petitioned the Board for certifica-tion as bargaining representative of all employees of the productionlaboratory at the Delray plant.The matter was resolved by' theEmployer voluntarily recognizing the Union as bargaining represent-ative of such unit of laboratory employees.Thereafter, the Employerand the Union agreed to include the coal analysts in the unit previouslycertified for the production employees at the Delray power plant.The Employer employs five coal analysts in its production labora-tory,2 under the supervision of the technical engineer,' who is also incharge of the instrument repair group of the'he Delray power plant.Although the work of the coal analysts brings them in contact withemployees in many divisions of the Employer, there is no interchangebetween coal analysts and other groups of employees.Positions forthe job of coal analyst are usually filled from the group of instrumentmen, because the work of the coal analyst calls for a degree of famili-arity with various types of scales and gauges.Promotions for coalanalysts are limited to the grades of technical clerk or senior coalanalyst.The job description for coal analysts calls for a knowledge ofelementary chemistry and physics and the ability to use the slide ruleas well as to compute results of tests and analyses where empiricalformulas are involved.The coal analyst is thereby further distin-guished from production employees in that his work is not entirely ofa physical nature.The work of the coal analyst is primarily concerned with the testingand analysis of coal, ash, fuel oil, and furnace-refuse samples in orderto determine not only physical and thermal characteristics, wherecalled for, but also the ultimate chemical compositions of such mate-rials and to furnish a check on the efficiency of power plant operations.It is clear from the description of the skills exercised by and theknowledge possessed by the coal analysts and the laboratory proce-dures which they must follow in the performance of their work, thattheir work is of a technical nature. In view of the foregoing circum-2The Employer also maintains a research laboratory which is separate and distinctfrom the production laboratory.Both laboratories are located on the site of the Delrayplant.L Prior torepresentation by the Unionand the establishmentof thejob classification ofseniorcoal analyst, coalanalystswere separatelysupervised.Similarly they were paidon a weekly basis instead of hourly as at present. THE DETROIT EDISON COMPANY479stances, we believe that the coal analysts are technical employees, whomay, notwithstanding a history of collective bargaining on a broaderbasis, constitute a separate unit for the purposes of collective bargain-ing, and may therefore properly be the subject of a decertificationpetition.'Accordingly, we shall direct an election by secret ballot tobe held among the employees in this group. If the employees in thisvoting group do not select the Union, the Union will be decertified as tothem; if on the other hand they select the Union, they will be taken tohave indicated their desire to be included in the unit with the produc-tion employees.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining, an election by secret ballot shall be con-ducted as early as possible, but not later than 30 days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Region in which this case was heard, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in thevoting group described in paragraph numbered 4, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction of Election, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen dicharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented by Local 223, Utility Workers of America,CIO.4Matter of American SmeltingandRefining Company,.80 N. L.It.B. 68.See alsofatter of Phillips Chemical Company.83 N L It. B 612;Matter of Gardner-DenverCompany,82 N. L. R. B. 201.